Citation Nr: 1126521	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  99-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, G.M, and M.R.



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to April 1969.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a September 2003 decision, the Board reopened a previously denied claim of service connection for arthritis.  The underlying claim and the remaining issues then on appeal, were remanded to the RO for additional evidentiary development.  Following completion of that development, in a July 2006 decision, the Board denied service connection for arthritis, COPD, and polycythemia vera.  The Board also denied a higher initial disability rating for posttraumatic stress disorder (PTSD).  

The appellant appealed the Board's July 2006 decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending at the Court, in February 2008, the appellant's representative and a representative of VA's General Counsel filed a joint motion for partial remand.  In a March 2008 order, the Court granted the motion, vacated that portion of the Board's July 2006 decision which denied service connection for arthritis and COPD and a higher initial disability rating for PTSD, and remanded those issues for readjudication.  The Court dismissed the appellant's appeal as to the issue of entitlement to service connection for polycythemia vera.  

In an October 2008 decision, the Board granted an initial 100 percent disability rating for PTSD.  The remaining issues on appeal-entitlement to service connection for arthritis and COPD-were remanded to the RO for additional evidentiary development.  

As set forth in more detail below, another remand is necessary with respect to the issue of entitlement to service connection for COPD.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In its October 2008 decision, the Board referred a claim of entitlement to service connection for alcohol and substance abuse to the RO for appropriate action.  The record currently before the Board contains no indication that the RO has addressed this matter.  It is again referred for appropriate action.


FINDINGS OF FACT

The most probative evidence establishes that the appellant's current arthritis was not present during service, manifest to a compensable degree within one year of service separation, and is not causally related to his active service or any incident therein.


CONCLUSION OF LAW

Arthritis was not incurred in service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In April 2004 and November 2008 letters, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  The November 2008 letter also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the September 2010 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized the release thereof.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

The Board notes that the appellant has reported that his application for disability benefits from the Social Security Administration (SSA) was denied.  The record on appeal contains an October 2000 letter from SSA advising the appellant that he is not eligible for disability benefits as he lacks sufficient work credits to entitle him to such benefits.  Absent any indication that SSA possesses records relevant to the issue adjudicated in this decision, the Board finds therefore finds that no further development action is necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

The Board also notes that pursuant to the Board's October 2008 remand instructions, the RO contacted the appellant in a November 2008 letter and asked that he return a competed VA Form 21-4142 to allow VA to obtain records associated with a workers' compensation claim he filed in connection with a February 1999 motor vehicle accident.  The appellant failed to provide the requested information.  In light of the failure of the appellant RO provide the necessary information and authorization, it is clear that VA is unable to undertake additional efforts to obtain these records.  

The appellant has also been afforded VA medical examinations in connection with his claim, most recently in October 2009 and August 2010.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals, VA physicians, and were predicated on an examination of the appellant and consideration of his medical history and contentions.  The examiners also provided rationales for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the appellant nor his representative has argued otherwise.  See Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011) (holding that, in the absence of a challenge to a VA medical opinion, it is presumed to be adequate).  

Finally, the Board notes that the parties' February 2008 joint motion for partial remand identified no fault in VA's compliance with its VCAA notification or development actions or with the Board's reasons and bases for its findings in this regard.  The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992).  The Board is therefore confident that if there were any substantive comments concerning the VA's VCAA obligations, such would have surfaced in the joint motion so that any deficiencies could be corrected without further delay to the appellant.

In view of the foregoing, the Board finds that no further notification or development action is necessary on the issue now being decided.  


Background

The appellant seeks service connection for arthritis.  As set forth in more detail below, his contentions have varied substantially over the course of this longstanding appeal, including with respect to the joints involved, the onset of his symptomatology, and the purported in-service incidents which he contends produced his claimed arthritis.  

The appellant's service treatment records show that at his April 1966 military enlistment medical examination, his complaints included a history of a bad neck and back for which he had been treated by a physician.  On clinical evaluation, the appellant's spine, upper and lower extremities, and musculoskeletal system were normal.

In-service treatment records are entirely negative for findings of arthritis or of any injury to the low back or to either knee.  In June and October 1966, the appellant complained of having had a back ache for the past two years.  X-ray studies, however, were negative for any abnormality, including arthritis.  

In October 1967, the appellant was hospitalized with symptoms of a febrile illness, including headaches and myalgias.  The diagnosis on discharge was flu syndrome, treated and resolved.  

At his March 1969 military separation medical examination, the appellant completed a report of medical history on which he denied having or ever having had recurrent back pain, a painful or trick shoulder, a trick or locked knee, and foot trouble.  He did endorse numerous other complaints, including swollen or painful joints.  In that regard, the appellant reported that he had had a one-year history of "arthralgia with other symptomatic arthritis of all I.P. joints of fingers."  The examiner indicated that the appellant had no limitations secondary to these complaints.  Indeed, on clinical evaluation, the appellant's upper extremities were normal, as was his spine, lower extremities, and musculoskeletal system.  The record on appeal also contains subsequent service treatment records showing that later in March 1969, the appellant underwent an X-ray study of the left hand to ascertain the possibility of a retained piece of glass from an old laceration.  The results of the study were normal, with no foreign body and no indication of arthritis.  

In pertinent part, the post-service record on appeal shows that in April 1969, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities.  His application, however, is entirely negative for any mention of arthritis of any joint, as is medical evidence assembled in connection the claim.  Indeed, this evidence includes an August 1969 VA medical examination report indicating that examination of the appellant's musculoskeletal system was normal.  

In August 1970, the appellant submitted a statement in which he claimed that he had come down with a fever in service, which his doctors later characterized as "F.U.O.," an apparent reference to a fever of unknown origins.  The appellant claimed that following his fever, he developed some trouble, although not to a great degree, with pain and swelling in his fingers and other unspecified joints.  He claimed that since his separation from service, he had had continued difficulties.  He indicated that, "[i]n fact, I would go so far too [sic] say there is only one day out of the week I can realy [sic] work without pain."  He also indicated that he had injured his back the previous year which had caused him to leave his job, although his physician had refused to "put him on disability."  

In support of his claim, the appellant submitted a January 1971 letter from a private physician who indicated that he had seen the appellant in May 1970 in connection with his complaints of soreness and swelling in his knee and finger joints.  The physician indicated that the appellant claimed that these symptoms had developed during his active service following a two week period of hospitalization for "F.U.O."  The physician indicated that he felt the appellant was suffering from rheumatoid arthritis, although he did not provide a basis for his diagnosis such as reference to pertinent laboratory testing or other diagnostic studies.  

In a February 1971 rating decision, the RO denied service connection for rheumatoid arthritis.  Although he was notified of the RO's decision and his appellate rights in a February 1971 letter, the appellant did not perfect an appeal.

In September 1997, the appellant submitted a claim for numerous additional disabilities, including arthritis of unspecified joints.  

In support of his claims, the RO obtained VA and private clinical records, dated from January 1996 to May 2000, showing treatment for multiple complaints, largely related to psychiatric disability.  With respect to arthritis, these records show that during a period of VA hospitalization for treatment of a psychiatric disorder in November 1997, it was noted that the appellant had reported a history of arthritis of his shoulders, neck and right knee.  No complaints pertaining to the low back were recorded.  During a March 1998 period of VA psychiatric hospitalization, it was noted the appellant had been prescribed medication for "arthritic pain," although the specific joints were not identified.  The diagnoses on discharge included degenerative joint disease.  VA outpatient records show that in June 1998, the appellant requested medication for "arthritic pain" in his shoulders, neck, knees, and feet.  Again, no complaints pertaining to the low back were recorded.  

Private clinical records show that X-ray studies of the lumbar spine performed in April 1999 revealed degenerative changes.  An MRI performed in May 1999 showed minimally bulging discs from L2 to S1.  

VA clinical records show that in October 1999, the appellant reported that he had had back pain for "quite some time now about 30 years from Vietnam."  He reported that he had received spinal injections and was status post right knee surgery.  The assessment was chronic back pain, signs and symptoms not consistent with Mackenzie pattern.  Also in October 1999, the appellant's psychiatrist noted that the appellant "describes 'back problems' dating from a procedure done while he was in Vietnam with a 'fever of unknown origin.'"  The appellant's psychiatrist noted that the appellant further "describe[ed] at a local field hospital having someone 'stick needles about 10x into my back.  The pain was so bad I was crying.  The guy said it'd take about 10 days for it to go away.  It never did."  During a March 2000 session with his psychiatrist, the appellant reported that he had had unsuccessful back surgery in January and was in continuous pain.  In May 2000, the appellant reported a history of arthritis which he claimed mostly affected his shoulders, neck, and low back.  

The record on appeal also contains selected records provided by the appellant which appear to have been compiled in connection with a workers compensation claim filed in 1999.  These records include an April 2000 examination report apparently conducted in connection with the workers compensation claim.  At the examination, the appellant reported that he had sustained an on-the-job injury in February 1999 and claimed that he was now no longer able to work as a result of the injury.  The appellant made no reference to a prior back injury, disability, or symptoms, including during service.  The appellant's complaints included severe pain and burning in his legs.  The appellant reported that he had had epidural steroid injections in his spine and had undergone surgery.  On examination, however, the examiner indicated that he saw no scars.  Objective findings included decreased range of motion in the lumbar spine.  The diagnosis was acute lumbosacral strain and pain.  

In an October 2000 letter to the workers' compensation insurance carrier, an orthopedic surgeon indicated that he had reviewed the appellant's records for purposes of providing an opinion as to the possible relationship between the appellant's impotence and a back injury he claimed to have sustained in February 1999 when he had a "bad bounce" on the road while driving a truck.  The physician concluded that it was apparent from the records that the appellant had a pre existing multilevel degenerative disc disease due to aging of the lumbar spine which was aggravated by striking the bump in the road.  He indicated that it was not realistic or medically probable that the appellant's impotence was due to his work injury or to his very mild spinal stenosis.  

During a May 2001 period of VA psychiatric hospitalization, the appellant's problem list included chronic pain syndrome (back) secondary to lumbosacral spine disease.  During the course of his hospitalization, the appellant was referred for physical therapy.  During his physical therapy consultation, the appellant reported a history of arthritis which mostly affected his shoulders, neck and low back.  He indicated that he had had back pain his entire life.  He also indicated that he had a history of back surgery.  The appellant was described as being very angry that he had been referred for physical therapy because he believed it would be of no benefit.  He indicated that he was only interested in pool therapy and had no need for physical therapy.  

At a June 2001 hearing, the appellant testified that he had been diagnosed as having rheumatoid arthritis shortly after his separation from service, primarily involving his knees.  When asked to describe the joints currently affected, the appellant responded that his knees, elbows, shoulders and back were affected.  The appellant also testified that he had had a knee injury in service, although he did not describe the nature of the in-service injury or indicate which knee had been affected by the claimed injury.  

In a September 2002 letter apparently drafted in connection with the appellant's workers' compensation claim, a private physician indicated that the appellant's lumbar degenerative spondylolisthesis was related to his February 1999 work injury and was a major contributor to his overall discomfort.  The physician made no reference to any in-service back injury or disability.  

A May 2004 MRI of the appellant's left shoulder showed a retracted rotator cuff tear, probable dislocation of the biceps tendon, and AC arthropathy.  

In a May 2004 statement, the appellant claimed that he had had arthritis over his entire body, including problems with low back and knees, since he was in Vietnam.  

In October 2004, the appellant underwent VA medical examination.  The examiner noted that he had been asked to provide an opinion as to whether the appellant had any arthritis or rheumatoid arthritis which was related to service.  The examiner first indicated that after examining the appellant, he identified none of the characteristic stigmata of rheumatoid arthritis.  He also noted that the appellant's hands appeared to be normal, with no evidence of arthritis.  The examiner noted that service treatment records documented complaints of myalgias during an influenza like condition, as well as complaints of a neck ache and back pain.  During his interview of the appellant, the examiner noted that he had eliminated any low back, hand, or knee injuries in service.  Rather, the appellant emphasized that he had driven heavy equipment over rough terrain which he believed caused his back problems.  The examiner also noted that the appellant underwent a right knee arthrotomy in 1971 and that he had had a recent shoulder injury in 2004 resulting in a rotator cuff tear which did not appear to be related to service.  After examining the appellant, the diagnoses included mechanical low back pain with no history of injury, attributed to the wear and tear of driving heavy equipment, starting per the appellant and per his service records, in October 1967 while he was in Vietnam and continuing since that time.  Also diagnosed was degenerative joint disease in the right knee with no documentation of the problem during service, even though the appellant claims his knee problem began in Vietnam.  The examiner also noted that the appellant exhibited severe somatization in that he seemed to be inordinately disabled from some mild to moderate limitations.  

In an April 2005 medical opinion, a VA examiner indicated that he had been asked to examine the appellant and review the record for purposes of providing a clarifying opinion regarding his claimed arthritis.  In reviewing the record, the examiner noted that the appellant's service treatment records showed no reference to any injuries and that during the last VA medical examination, the appellant had specifically denied having had any injuries to the low back, hand or knees in service.  The examiner concluded that any degenerative changes exhibited by the appellant occurred after service and were unrelated to service.  

In providing a rationale for his opinions, the examiner first explained that the appellant's knee problems were first identified after separating from service.  He further explained that obesity, as the appellant had been shown to exhibit, was a well known cause of progressive degeneration of the knees.  The examiner also explained that the appellant's lumbar spine degeneration was not related to service, but was due to attrition.  Finally, the examiner noted that the appellant had had no shoulder injuries in service and that the degenerative changes of the acromioclavicular joint exhibited on the MRI performed many years after service was also a routine part of the aging problem and there was no indication that it was incurred in service.  

In October 2009, the appellant again underwent VA medical examination in connection with his claim of arthritis in multiple joints.  On examination, he claimed to have had low back pain since 1968 when he was badly beaten in service.  He indicated that it had increased in severity since that time.  He claimed that the pain radiated to his hips and was of a burning type pain.  The appellant related no other joint complaints.  After examining the appellant, the diagnoses were degenerative arthritis of the lumbar spine and referred pain from the back to the buttocks.  The examiner indicated that X-ray studies of the appellant's hips had shown no degenerative arthritis.  The examiner concluded that it was less likely than not that the appellant's current back pain was related to military service.  Rather, he indicated that the appellant currently exhibited degenerative arthritis which was consistent with the aging process and his obesity.  

At the most recent VA medical examination in August 2010, the appellant complained of arthritis in his fingers, shoulders, knees, and low back.  With respect to his fingers, the appellant claimed to have intermittent pain and swelling.  In reviewing the appellant's service treatment records, the examiner noted that arthritis of the interphalangeal joints of the fingers had been noted at service separation.  The appellant reported that he had experienced pain in his fingers in service, but had not received treatment.  The examiner noted that after the appellant's discharge from service, he had been diagnosed as having rheumatoid arthritis of the hands, although there was no confirmatory evidence.  The examiner noted that examination showed no stigmata of rheumatoid arthritis.  Additionally, X-ray studies showed that the skeletal structures of the hand were unremarkable with no degenerative changes.  After examining the appellant's hands, the examiner diagnosed strain of hands.  

With respect to the appellant's shoulder, the appellant claimed that he developed left shoulder pain in service which had continued after service separation.  He indicated that he eventually underwent MRI which showed a rotator cuff tear.  After examining the appellant, the examiner diagnosed rotator cuff tear, degenerative arthritis, and chronic pain secondary to arthritis and rotator cuff tear.  

With respect to the appellant's knees, he claimed that he injured his right knee in service while driving a bulldozer which went down a cliff, causing him to ram his knee.  He claimed that his pain continued after discharge, resulting in surgery in 1971.  After his knee surgery, he had only occasional pain.  He claimed that he developed left knee pain in the last several years.  The examiner noted that X-rays studies of the knees in June 2010 showed narrowing of the medial joint space, bilaterally.  After examining the appellant, the examiner diagnosed meniscal tear of the left knee, status post surgery, with degenerative arthritis of the left and right knees.  

After examining the appellant and reviewing his claims folder, the examiner indicated that it was his opinion that any degenerative changes that the appellant exhibited were unrelated to his service.  He explained that the appellant's knee problems surfaced after service and further noted that obesity was a well known cause of progressive degeneration of the knees.  With respect to the appellant's lumbar spine, the examiner noted that the appellant had no in-service injuries and that the current degeneration of the spine or discs was related to attrition of aging and obesity.  Similarly, the examiner noted that the appellant did not have any shoulder injuries in service that were documented.  He noted that a later MRI did show some degenerative changes which were related to the aging process.  He indicated that the appellant's history and claims folder made clear that these conditions were not service-related.



Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for arthritis.  As set forth above, his contentions have varied over the course of this longstanding appeal, including with respect to the specific joints involved, the date of onset of his symptoms, and the purported in-service incidents which he contends produced his claimed arthritis.  

With respect to the joints involved, the appellant's complaints have included his fingers, shoulders, knees, and low back, as well as his "entire body."  Regardless of the joints involved, the appellant initially claimed that his arthritis was incurred in service secondary to a fever.  More recently, however, he has claimed that he sustained arthritis as a result of in-service injuries, including a beating and/or an incident in which he purportedly drove a bulldozer over a cliff, causing him to ram his knee.  He has also recently attributed his low back arthritis to driving heavy equipment over rough terrain in service.  

After carefully reviewing the evidence of record in detail, the Board concludes that the preponderance of the evidence is against the claim of service connection for arthritis of any joint.  

As a preliminary matter, the Board wishes to make clear that it has carefully considered the appellant's lay statements and history offered in support of his claim, including purported in-service injuries, as well as in-service and post-service joint symptomatology.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In this case, however, the Board expressly finds that the statements made by the appellant in support of his claim for VA benefits are wholly lacking in credibility.  At best, the appellant's statements are inconsistent and unsupported by the evidence of record.  At worst, his statements are demonstrably untrue, flatly contradicted by the contemporaneous evidence of record.  

For example, at an October 2004 VA medical examination, the appellant expressly denied having sustained a knee injury in service.  At the most recent VA medical examination in August 2010, however, the appellant claimed that he had injured his right knee in service while driving a bulldozer which went over a cliff, causing him to ram his knee.  He claimed that his knee pain continued after service.  

The Board finds it remarkable that despite filing an initial claim of service connection for arthritis in 1970, and despite continuously pursuing a second claim of service connection for arthritis since 1997, this is the first occasion in more than forty years that the appellant reported such a spectacular in-service incident.  The Board further notes that the appellant's current claim of continuous knee pain since the in-service bulldozer-over-the-cliff-injury is contradicted by the report of medical history he completed at the time of his separation from service in March 1969.  As noted above, at that time, the appellant specifically denied having or ever having had a trick or locked knee.  His current claim of continuous knee pain since service is also contradicted by his April 1969 application for VA compensation benefits which is conspicuously silent for any mention of an in-service knee injury or symptoms, as well as the August 1969 VA medical examination report indicating that examination of the appellant's musculoskeletal system was normal.  Finally, the Board notes that the appellant's recent claim of an in-service bulldozer injury is contradicted by the January 1971 letter he submitted in support of his previous claim of service connection for arthritis.  As set forth above, at that time, he dated the onset of his knee symptoms to a fever of unknown origins he developed during service and made no reference to an in-service bulldozer injury.  

The appellant's history regarding his other joints is also contradictory.  For example, at his August 2010 VA medical examination, the appellant told the examiner that he developed shoulder pain in service and that such pain had been present on a continuous basis since that time.  Again, however, the contemporaneous record contradicts his assertions.  Despite his current contentions, at his March 1969 military separation medical examination, the appellant completed a report of medical history on which he specifically denied having or ever having had a painful shoulder.  The Board also notes that when he filed his original application for VA compensation benefits in April 1969, he made no mention of shoulder symptoms and an August 1969 VA medical examination report shows that the appellant's musculoskeletal system was normal at that time.  Additionally, when the appellant filed his first claim of service connection for arthritis in 1970, he made no reference to shoulder symptoms.  

The appellant's reports regarding his low back symptomatology is also contradictory and unsupported by the contemporaneous record.  For example, although the appellant now claims that his low back pain first began during service and has persisted since that time, the contemporaneous record contradicts his assertions.  As set forth above, at the appellant's military enlistment medical examination, the appellant clearly reported a history of back pain which had begun prior to service.  Additionally, the Board notes that in seeking treatment during service for a back ache, the appellant continued to report that his back pain had begun prior to service.  The Board also finds it significant that, in seeking treatment for back pain during service, the appellant conspicuously failed to report any in-service injury, including sustaining a beating or driving heavy equipment over rough terrain.  Indeed, the appellant specifically reported that his back pain occurred after sleeping in the barracks or after performing strenuous activities.  

Additionally, the Board notes that in October 2009, the appellant claimed that his back pain had begun in 1968 when he was badly beaten in service.  He claimed that it had been present since that time, increasing in severity.  On the other hand, in October 1999, the appellant claimed that his back pain began when he was hospitalized for a fever at a local field hospital in Vietnam and underwent a procedure in which his physician stuck needles in his back ten times, causing back pain which never resolved.  Again, the Board notes that the appellant's service treatment records contain no indication of injuries sustained in a beating, nor do records corresponding to the appellant's treatment for a fever in service contain any indication whatsoever of such a procedure.  Moreover, the appellant's service treatment records show that he complained of back pain on several occasions prior to being hospitalized for a fever and prior to the purported beating in 1968.  

With respect to the appellant's recent claim of continuous back pain since service, the Board again notes that at his military separation medical examination, the appellant denied recurrent back pain.  The post-service record on appeal is then thereafter silent for any mention of back pain until August 1970, when the appellant claimed to have sustained an on-the-job back injury.  The next mention of low back pain is not until 1999, shortly after the appellant initiated a workers' compensation claim after purportedly sustaining another work-related injury.  The Board finds this conspicuous as the record contains a significant number of clinical records dated from 1996 to 1999 documenting several complaints of "arthritic pain" of the shoulders, neck, knees, and feet, but not of the low back until after the 1999 on-the-job low back injury.  

In summary, although the Board has endeavored to fashion a coherent history from the appellant's statements, given the inconsistent and unreliable statements he has provided, the Board is unable to assign any probative value whatsoever to his statements.  Rather, the appellant's statements regarding his injuries and symptomatology, both in service and thereafter, are wholly lacking in reliability and credibility.  The Board assigns far more probative weight to the objective, contemporaneous record than to the inconsistent statements of the appellant of events which occurred decades previously and which were largely made in the context of a claim for monetary benefits.  

Turning to the objective, contemporaneous record, the Board notes that the appellant's service treatment records are entirely silent for complaints or findings of arthritis, but for a notation on his March 1969 separation examination of "arthralgia with other symptomatic arthritis of all I.P. joints of fingers."  It appears, however, that such a notation was a recordation of the history as related by the appellant, not a medical diagnosis of arthritis.  Indeed, an X-ray study of the appellant's hand conducted shortly thereafter was affirmatively negative for the presence of arthritis.  Moreover, the appellant's upper extremities and musculoskeletal system were examined at the time of his separation from active service and determined to be normal.  

Again, the appellant's service treatment records are otherwise entirely silent for notations of arthritis of any joint.  The Board has considered that the appellant was seen during service with complaints of a back ache, but notes that X-ray studies performed in service affirmatively ruled out the presence of arthritis of the lumbar spine.  Moreover, at his March 1969 military separation medical examination, the appellant's upper and lower extremities, spine, and musculoskeletal system were again examined and determined to be normal, with no findings of arthritis.  

The Board also notes that the most probative evidence shows that arthritis was not manifest to a compensable degree within one year of service separation.  As discussed above, in April 1969, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities.  He made no reference in his application to having arthritis of any joint.  Additionally, he underwent VA medical examination in August 1969 which again showed that examination of the appellant's musculoskeletal system was normal, with no indication of arthritis.  

Although the appellant submitted a January 1971 letter from a private physician containing a diagnosis of rheumatoid arthritis, such disability was not identified within the applicable presumptive period.  In any event, the diagnosis of rheumatoid arthritis in 1971 is of limited probative value, given that the diagnostic basis is unclear, with no reference to testing for a rheumatoid factor or other objective evidence necessary for a confirmed diagnosis of rheumatoid arthritis.  Moreover, as discussed in detail above, examinations conducted since that time consistently show that the appellant exhibits no stigmata of rheumatoid arthritis.  

Based on the foregoing, the Board finds that the most probative evidence shows that arthritis was not present during the appellant's active service or manifest to a compensable degree within one year of separation from active service.  

The Board further finds that the most probative evidence establishes that the appellant's current arthritis, including of his left shoulder, knees, and low back, is not causally related to his active service or any incident therein.  Again, as set forth above, the appellant has been afforded several VA medical examinations in connection with this claim.  With one exception discussed below, the examiners have consistently concluded that the appellant's current arthritis is not related to his active service or any incident.  Rather, the examiners have explained that the appellant's current arthritis is consistent with aging and obesity.  The Board finds that these medical opinions are persuasive and assigns them great probative weight.  The opinions were rendered by medical professionals who have the expertise necessary to opine on the matter at issue in this case.  In addition, the examiners addressed the appellant's contentions, based their opinion on a review of the appellant's relevant medical history and current examination and provided a rationale for their opinions.  

The only medical evidence of record which contradicts these conclusions is the October 2004 VA medical examination report in which the examiner diagnosed the appellant as having mechanical low back pain with no history of injury, attributed to the wear and tear of driving heavy equipment, starting per the appellant and per his service records, in October 1967 while he was in Vietnam and continuing since that time.  

The Board finds, however, that the probative value of this opinion is significantly diminished, given that the examiner's conclusion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  As set forth above, the appellant's service treatment records do not indicate that the appellant's back pain began in October 1967.  Rather, they clearly show that the appellant reported that his back pain had begun prior to service.  Additionally, as set forth above, the Board has found that the appellant's reports of continuous low back symptoms since service are not credible.  The opinion of the VA examiner is explicitly based in part on the appellant's report of continuous symptoms after service.  For these reasons, the Board finds that the other medical opinion evidence of record, which consistently concludes that the appellant's arthritis is not causally related to his active service, is far more probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions). 

In summary, the Board finds that the most probative evidence shows that arthritis was not present during the appellant's active service or manifest to a compensable degree within the first post-service year and that his current arthritis is not causally related to his active service or any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim of service connection for arthritis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis is denied.  


REMAND

The appellant also seeks service connection for COPD.  As delineated in detail in the Board's October 2008 remand, the record on appeal contains conflicting medical opinions regarding the etiology of the appellant's COPD.  

In the February 2008 joint motion discussed above, the parties agreed that a remand was required in order to "resolve conflicting medical opinions regarding the etiology of Appellant's COPD," particularly "the conflicting medical evidence regarding Appellant's pre-service, in-service, and post-service pulmonary condition."  See joint motion at pages 4-5.  

In October 2008, the Board remanded the matter to the RO for the purposes of obtaining a medical examination and opinion to clarify the etiology of the appellant's respiratory disability.  Specifically, the Board directed the examiner to examine the appellant, review his claims folder, and thereafter provide an opinion, with supporting rationale, as to the following questions:  (1)  Did the appellant clearly and unmistakably have COPD prior to active service?  (2) If so, did the preexisting COPD increase in severity during service beyond its natural progression? (3) If COPD did not clearly and unmistakably preexist service, is it at least as likely as not that the appellant's current COPD is causally related to his active service or any incident therein?  

In October 2009, the appellant underwent VA medical examination at which he was diagnosed as having, inter alia, COPD.  The examiner, however, failed to comment on the etiology of the appellant's COPD.  Additionally, the examination report contains no indication that the examiner reviewed the appellant's claims folder in connection with the examination.  

Based on those deficiencies, the RO returned the examination as inadequate.  In what appears to be a September 2010 addendum, the examiner stated as follows:  "general medical impression chronic obstructive pulmonary disease secondary to many years of cigarette smoking and marijuana smoking.  This was a preexisting condition and it was not made worse by the three years in the service."  

In light of the examiner's failure to provide clear answers to the questions posed and a rationale for his conclusions, the October 2009 VA medical examination report and the September 2010 addendum are of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion is not entitled to any weight "if it contains only data and conclusions" but no rationale).  

In view of the foregoing, another remand is necessary.  38 C.F.R. § 3.159(c)(4) (2010) (noting that a medical examination or opinion is necessary if the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that VA has a concomitant duty to ensure compliance with the terms of the remand).


Accordingly, this case is REMANDED to the RO for the following:

1.  The appellant should be afforded a VA medical examination for the purpose of clarifying the etiology of his current COPD.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following:

(1) Did the appellant's COPD clearly and unmistakably preexist his period of active service?  

(2) If so, did the preexisting COPD increase in severity during service beyond its natural progression? 

(3) If the appellant's COPD did not clearly and unmistakably preexist his period of active service, is it at least as likely as not that the appellant's current COPD is causally related to his active service or any incident therein?  

Again, the report of examination must include a complete rationale for all opinions rendered.


2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate opportunity to respond.


The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


